EXHIBIT 10.74
Execution Version
IRREVOCABLE PROXY COUPLED WITH INTEREST
     Reference is made to that certain Agreement and Plan of Merger, dated as of
June 18, 2009 (the “Merger Agreement”), among Smith & Wesson Holding
Corporation, a Nevada corporation (“S&W”); SWAC-USR I, Inc., a Delaware
corporation and wholly owned subsidiary of S&W; SWAC-USR II, Inc., a Delaware
corporation and wholly owned subsidiary of S&W; Universal Safety Response, Inc.,
a New York corporation; and William C. Cohen, Jr., as Stockholders’
Representative. Capitalized terms used but not defined in this Irrevocable Proxy
Coupled With Interest shall have the meanings assigned to such terms in the
Merger Agreement.
     Pursuant to the Merger Agreement, the undersigned is acquiring shares of
common stock, par value $0.001 per share, of S&W (“S&W Common Stock”) as partial
consideration in the Mergers pursuant to the terms of the Merger Agreement.
     The undersigned hereby irrevocably designates, constitutes, and appoints
S&W and any person designated by S&W to act as a proxy for the stockholders of
S&W, as the undersigned’s attorney, agent, and proxy, with full power of
substitution, to vote, express consent, or otherwise to utilize the voting power
with respect to the shares of S&W Common Stock acquired on or after the date
hereof by the undersigned as consideration for the Mergers (collectively, the
“Shares”) in any and all matters, other than in connection with a “Change in
Control” as that term is defined in Section 1.1(j)(viii)(A), (C), or (D) of the
Merger Agreement, upon which stockholders owning S&W Common Stock are entitled
to vote, as if actually present and voting, and with the same force and effect
as if voted by the undersigned, at any meeting of the stockholders of S&W
(whether annual or special and whether or not adjourned or postponed), in any
action by written consent of the stockholders of S&W, or otherwise. With respect
to any matter upon which stockholders owning S&W Common Stock are entitled to
vote, S&W or any person designated by S&W to act as a proxy for the stockholders
of S&W shall vote, express consent, or otherwise utilize the voting power with
respect to the Shares in the same proportion as the vote of all stockholders of
S&W that are not affiliates, as that term is defined in Rule 12b-2 promulgated
under the Securities Exchange Act of 1934, as amended (“Affiliates”), of S&W
voting on such matter.
     The proxy and power of attorney granted hereunder is irrevocable and
coupled with an interest and shall be effective until the earlier of (a) the
date of the final resolution of the Earn-Out Merger Consideration for 2010 or
(b) such time as the undersigned and the undersigned’s Affiliates no longer own
any Shares (such time, the “Expiration Date”). The proxy and power of attorney
granted hereunder shall continue in full force and effect until the Expiration
Date, but shall thereupon and thereafter be automatically terminated and of no
further or continuing force or effect. For the avoidance of doubt, the proxy and
power of attorney granted hereunder shall cease to apply to any Shares that are
sold or otherwise transferred by the undersigned to any person or entity other
than an Affiliate of the undersigned.
     The undersigned hereby ratifies and confirms all that said attorney, agent,
or proxy does or causes to be done by virtue hereof and revokes all other
proxies and powers of attorney with respect to all or any part of the Shares
that may have heretofore been appointed or granted and, unless or until the
Expiration Date, no subsequent proxy or power of attorney shall be given (and if
given, shall not be effective) by the undersigned for or with respect to all or
any part of the Shares.
     All authority herein conferred or agreed to be conferred by the undersigned
upon S&W or its designees shall be and remain binding upon the undersigned and
those respective representatives, successors, and assigns that are Affiliates of
the undersigned.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



Dated: July 13, 2009.

            Individual Stockholder:
      /s/ Matthew A. Gelfand       (Signature)     

Print Name: Matthew A. Gelfand


    (Signature of Co-Holder, if any)    
Print Name:                                                          

Dated: July 7, 2009.

            Individual Stockholder:
      /s/ James C. Herrmann       (Signature)     

Print Name: James C. Herrmann


    (Signature of Co-Holder, if any)    
Print Name:                                                          

Dated: July 7, 2009.

            Individual Stockholder:
      /s/ Peter J. Nofi       (Signature)     

Print Name: Peter J. Nofi


    (Signature of Co-Holder, if any)    
Print Name:                                                            

 



--------------------------------------------------------------------------------



 



Dated: July 15, 2009.

            Entity Stockholder:

The W.C. Cohen, Jr. Revocable
Trust Dated December 23, 1998
(name of entity)
      By:   /s/ William C. Cohen, Jr.         Name:   William C. Cohen, Jr.     
  Title:   Trustee     

Dated: July 8, 2009.

            Entity Stockholder:

Investcorp Interlachen Multi-Strategy
Master Fund Limited

By: Interlachen Capital Group LP,
Authorized Signatory
(name of entity)
      By:   /s/ Gregg T. Colburn         Name:   Gregg T. Colburn       
Title:   Authorized Signatory     

 